People v Evans (2015 NY Slip Op 03181)





People v Evans


2015 NY Slip Op 03181


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2012-02464
 (Ind. No. 6814/01)

[*1]The People of the State of New York, respondent, 
vCarlos Evans, appellant.


Lynn W. L. Fahey, New York, N.Y. (Melissa S. Horlick of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed February 14, 2012, upon his conviction of burglary in the first degree, criminal possession of a weapon in the second degree (two counts), and assault in the second degree, upon a jury verdict, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court (Knipel, J.) on October 22, 2002.
ORDERED that the resentence is affirmed.
Since the defendant had not yet completed his originally imposed sentence of imprisonment when he was resentenced, his resentencing to include the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621; People v York, 118 AD3d 926, 927; People v Louis, 90 AD3d 1075; People v Dawkins, 87 AD3d 550).
The periods of postrelease supervision imposed upon the defendant's resentence were not excessive (see People v Suitte, 90 AD2d 80).
SKELOS, J.P., AUSTIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court